         Case 1:20-cv-00655-ADA Document 92 Filed 05/13/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

Voxer, Inc. and Voxer IP LLC

               Plaintiffs,
                                                      Civil Action No. 1:20-cv-00655-ADA
v.
                                                      Jury Trial Demanded
Facebook, Inc. and Instagram LLC

               Defendants.


       VOXER’S NOTICE REGARDING INTER PARTES REVIEW DECISIONS

       We write on behalf of Plaintiffs Voxer, Inc. and Voxer IP LLC (“Voxer”) to update the

Court about four IPR petitions that Defendants Facebook, Inc. and Instagram, LLC filed against

three patents at issue in this case. On May 7, 2021, the PTAB denied institution of inter partes

review in all four proceedings:

              IPR2021-00112, which challenged U.S. Patent No. 10,511,557

              IPR2021-00113, which challenged other claims of U.S. Patent No. 10,511,557

              IPR2021-00114, which challenged U.S. Patent No. 8,180,030

              IPR2021-00115, which challenged U.S. Patent No. 10,142,270

The PTAB found in each Petition that that Petitioners failed to demonstrate a reasonable likelihood

of prevailing on unpatentability on the grounds asserted in the Petitions.




                                                 1
     Case 1:20-cv-00655-ADA Document 92 Filed 05/13/21 Page 2 of 3




Dated: May 13, 2021                    Respectfully submitted,


                                   By: /s/ Sam Stake

                                       Kevin P.B. Johnson, CA Bar No. 177129
                                       Robert W. Stone, CA Bar No. 163513
                                       QUINN EMANUEL URQUHART &
                                       SULLIVAN, LLP
                                       555 Twin Dolphin Drive, 5th Floor
                                       Redwood Shores, California 94065
                                       Telephone: (650) 801-5000
                                       Fax: (650) 801-5100
                                       kevinjohnson@quinnemanuel.com
                                       robertstone@quinnemanuel.com

                                       Sam Stake, CA Bar No. 257916
                                       QUINN EMANUEL URQUHART &
                                       SULLIVAN, LLP
                                       50 California Street, 22nd Floor
                                       San Francisco, California 94111
                                       Telephone: (415) 875-6600
                                       Fax: (415) 875-6700
                                       samstake@quinnemanuel.com

                                       J. Mark Mann, SBN: 12926150
                                       G. Blake Thompson, SBN: 24042033
                                       MANN | TINDEL | THOMPSON
                                       300 West Main Street
                                       Henderson, Texas 75652
                                       Telephone: (903) 657-8540
                                       Fax: (903) 657-6003
                                       mark@themannfirm.com
                                       blake@themannfirm.com

                                       Attorneys for Plaintiffs Voxer, Inc. and
                                       Voxer IP LLC




                                   2
         Case 1:20-cv-00655-ADA Document 92 Filed 05/13/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 13th day of May, 2021, true and correct copies of the foregoing

document were served on the following counsel of record at the addresses and in the manner

indicated:

VIA CM/ECF

 Robert Van Nest                                    Michael E Jones
 Christa Anderson                                   mikejones@potterminton.com
 David Silbert                                      Patrick C. Clutter
 Eugene Paige                                       patrickclutter@potterminton.com
 Matthew Werdegar                                   POTTER MINTON, PC
 Paven Malhotra                                     110 North College, Suite 500
 Kristen E. Lovin                                   Tyler, Texas 75702
 Puja V. Parikh                                     Tel: 903-597-8311
 Jee Young Kim                                      Fax: 903-593-0846
 Molly Villagra
 voxer-kvp@keker.com
 KEKER, VAN NEST & PETERS LLP
 633 Battery Street
 San Francisco, CA 94111-1809
 Tel: 415-391-5400

                                                    /s/ Gavin Snyder
                                                    Gavin Snyder




                                                i
